Title: To George Washington from James Clinton, 22 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany May 22d-23 1781.
                        
                        I have been honoured with your Excellencies favour of the 18th Inst. agreeable to the Governors Advice I
                            consulted Generals Rensselaer and Gansevoort, the Mayor in Council, and several other Gentlemen whom I could confide in
                            respecting the abandoning Fort Schuyler, and establishing a Post at the German Flatts, who were unanimous in opinion that
                            under our present Circumstance the Fort Should be evacuated and the Garrison removed to Fort Herkermer. I have this day
                            given over accordingly as will appear by a Copy of a Letter herewith inclosed to Colo. Cochran --If we errect works at the
                            German Flatts an Engineer will be much wanted for that Purpose. Last night I received an Express from Genl schuyler which
                            contains all the news I have at present from the Northward; for the information of which I refer your Excellency to his
                            Letter.
                        I am confident the Enemy intend something serious against our Frontier. we have but few men to the Northward,
                            as Colo. Cortlandt’s Regiment with part of the new Levies will be for a Considerable time employed to assist in the
                            evacuation of Fort Schuyler. I would wish to have the other six Companies of the Brigade which are at west Point could I
                            see any prospect of Supplying them with Provisions. I have been able to procure a Quantity of Flour by
                            impress, the Chief of which appears to be purchas’d for the use of the French Army which is
                            Considerable amounting to near three thousand Barrels. I have not been able to procure one Barrel of Beef
                            or Fish. the Flour I have not yet removed but the Purchasers have promised not to send it off without
                                my Notice or Consent.
                        
                            23d May
                        
                        
                            Since yesterday I have detain’d my Letter expecting to receive farther intelligence from the Northward.
                                    Last Night Hagenbottom the pretended deserter, and, Meaker of the first New
                                York Regiment were brought to Town. they are both in Irons and Close Confined; at the sametime a Second Letter for your
                                Excellency from Genl Schuyler was received which was left open for my Perusal, and contains all the news at present
                                from that Quarter. I have the honor to be Your Excellency’s most Obedt Humbe servt
                        
                        
                            James Clinton

                        
                     Enclosure
                                                
                            
                                Sir
                                Albany May 22d 1781
                            
                            My Express has returned from Head Quarters. I have thought proper to abandon Fort Schuyler, you will
                                therefore immediately on receipt hereof convey down the Magazine, Stores &c. with all possible dispatch to
                                Fort Herkermer, demolish the works, march down the Garrison, and take post at Fort Herkermer. I have ordered Colo.
                                Cortlandt to return with his Boats who will give You all the assistance in his power. I suppose the Boats will not be
                                able to convey the stores all in one Trip they must therefore continue untill they have compleated the evacuation. the
                                most valuable stores you’ll send off first with some of the provisions the remainder you will detain untill the last.
                                I shall order up some Tents and advise post to be taken on Franks Hill, on the South side of the River
                                where I recommend works to be thrown up and Cannon mounted. as there will be a
                                Quantity of Ammunition I wish you to send down some of them together with the most valuable
                                artillery, to schonectady untill the works can be made Tenable; as I have reason
                                to apprehend the Enemy will make an incursion on our Frontier perhaps both from the west and North.
                                After you have removed the stores you will make an entire demolishment of the works, march the Garrison to Fort
                                Herkermer, as first directed, and wait for further orders. I am &c.
                            
                                James Clinton
                            
                        
                        
                    